[exhibit101privateplacemen002.gif] [exhibit101privateplacemen002.gif]





[exhibit101privateplacemen004.gif] [exhibit101privateplacemen004.gif]





[exhibit101privateplacemen006.gif] [exhibit101privateplacemen006.gif]





[exhibit101privateplacemen008.gif] [exhibit101privateplacemen008.gif]





[exhibit101privateplacemen010.gif] [exhibit101privateplacemen010.gif]





[exhibit101privateplacemen012.gif] [exhibit101privateplacemen012.gif]





[exhibit101privateplacemen014.gif] [exhibit101privateplacemen014.gif]





[exhibit101privateplacemen016.gif] [exhibit101privateplacemen016.gif]





[exhibit101privateplacemen018.gif] [exhibit101privateplacemen018.gif]





[exhibit101privateplacemen020.gif] [exhibit101privateplacemen020.gif]





[exhibit101privateplacemen022.gif] [exhibit101privateplacemen022.gif]





[exhibit101privateplacemen024.gif] [exhibit101privateplacemen024.gif]





[exhibit101privateplacemen026.gif] [exhibit101privateplacemen026.gif]



